 


 HR 4031 ENR: Great Lakes Restoration Initiative Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4031 
 
AN ACT 
To amend the Federal Water Pollution Control Act to reauthorize the Great Lakes Restoration Initiative, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Great Lakes Restoration Initiative Act of 2019 or the GLRI Act of 2019.  2.Great Lakes Restoration Initiative ReauthorizationSection 118(c)(7)(J)(i) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)(7)(J)(i)) is amended— 
(1)by striking is authorized and inserting are authorized;  (2)by striking the period at the end and inserting a semicolon;  
(3)by striking this paragraph $300,000,000 and inserting the following:  this paragraph— 
(I)$300,000,000; and  (4)by adding at the end the following: 
 
(II)$375,000,000 for fiscal year 2022;  (III)$400,000,000 for fiscal year 2023;  
(IV)$425,000,000 for fiscal year 2024;  (V)$450,000,000 for fiscal year 2025; and  
(VI)$475,000,000 for fiscal year 2026..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 